829 F.2d 1120Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph OGBURN, Plaintiff-Appellant,v.Willie TUNER, Defendant-Appellee.
No. 87-7623
United States Court of Appeals, Fourth Circuit.
Submitted August 24, 1987.Decided September 25, 1987.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Frank W. Bullock, Jr., District Judge.  (CA-86-819-S)
Ralph Ogburn, pro se.
James Peeler Smith, Assistant Attorney General, for appellee.
Before SPROUSE, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ralph Ogburn, a North Carolina inmate, appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint.  As Ogburn failed to file objections to the magistrate's findings and recommendation upon proper notice, we find that he has waived appellate review of the decision below.  Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.